Hinman, J.
The principal question, in this case, is the same as one of the questions which arose in the case of the Presbyterian Society of Greens’ Farms v. Staples and others, which was determined at the late term of this court, in Fairfield county, viz.: Whether a sub-contractor, who renders services, or furnishes materials, in constructing a building, on the credit of the original contractor, without the assent in writing, or otherwise, of the proprietor, can maintain a lien updn the premises, under the statute of 1852.
Having decided this question against the validity: of the lien, it must control the decision of this case.
As we hold that there can be no valid lien in favor of the plaintiff, it is unnecessary to go into the question whether, under the circumstances of this particular case, the state of the account, between the original contractor and the society, is such as to entitle the plaintiff' to a lien, had the decision been the other way. The bill must therefore be dismissed.
In this opinion the other judges concurred, except Waite, C. J., who dissented for the reasons stated, by him, in the case of the Presbyterian Society v. Staples and others, decided at the term of this court, holden in the county of Fairfield, in June, 1855.
Bill dismissed,